IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 23, 2013

       STATE OF TENNESSEE v. ALBERT LAMONT BENNETT, JR.

            Direct Appeal from the Criminal Court for Davidson County
                    No. 2007-C-2315     Monte Watkins, Judge


                No. M2012-01003-CCA-R3-CD - Filed August 28, 2013


A Davidson County Criminal Court Jury convicted the appellant, Albert Lamont Bennett, Jr.,
of attempted aggravated assault and attempted aggravated burglary. The trial court sentenced
the appellant as a Range III, persistent offender to ten years for each offense, to be served
consecutively, for a total effective sentence of twenty years in the Tennessee Department of
Correction. On appeal, the appellant challenges the sufficiency of the evidence sustaining
his convictions and the sentences imposed by the trial court. Upon review, we affirm the
judgments of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
                                     Affirmed.

N ORMA M CG EE O GLE , J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and T HOMAS T. W OODALL, J., joined.

Ashley Preston(on appeal) and Matthew Mayo (at trial), Nashville, Tennessee, for the
appellant, Albert Lamont Bennett, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Roger Moore and Hugh
Ammerman, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                                 I. Factual Background

        The Davidson County Grand Jury returned a multi-count indictment, charging the
appellant with the robbery of Lutishia Eubanks, the aggravated assault of Betty Majors, and
the attempted aggravated burglary of Eubanks’s residence. The appellant was convicted of
attempted aggravated assault and attempted aggravated burglary but was found not guilty of
the robbery of Eubanks.

       At trial, Betty Majors testified that in the early morning hours of March 31, 2007, she
was asleep in the upstairs bedroom of the apartment of her daughter, Lutishia Eubanks.
Majors was awakened by Eubanks’s yelling, “‘You don’t know me, man. I don’t know you.
You don’t know me.’” Majors went downstairs, opened the front door, and saw the appellant
kicking Eubanks “[r]eally bad.” Majors said that Eubanks was on the ground at the bottom
of the porch steps and that the appellant kicked her five or six more times. Majors noticed
that the appellant was wearing tan, Timberland boots. Majors asked, “‘Sir, what’s going
on?” The appellant responded by hitting Majors on the head. The blow was hard, and
Majors felt that she might faint.

       When Majors covered her head with her hands, the appellant “started chunking” other
parts of her body, including her stomach. After one of the blows, she “bounced off” the air
conditioning unit that was protruding from an apartment window. Majors said that the
appellant went “back and forth” striking her then Eubanks. As he struck the women, the
appellant called them “[b]ad names” and said, “‘I am going to kill you, M-F.”

        Majors said that she feared the appellant would kill her and Eubanks. Majors almost
lost consciousness, felt faint, and saw “little dots going across [her] eyes.” Majors estimated
that on a scale from one to ten, her level of pain was ten. Majors pleaded with the appellant
to stop hurting them, but her plea had no apparent effect on the appellant. Majors said the
appellant did not seem drunk, but he seemed “really mean or really mad about something.”
Majors said that the appellant kicked Eubanks “in the head, stomach and breast . . . anywhere
he could.” The appellant struck Majors at least fifteen times. Majors estimated that the
attack lasted twenty or thirty minutes. The attack ended when a neighbor, Robert Hill, told
the appellant to stop hitting Majors. The appellant then walked over to Hill and struck him.

       Majors said that as she was trying to help Eubanks, Monique Thomas approached
them and told the appellant, “‘Man, that’s that girl’s mother. She’s an older lady. Don’t hit
that lady.’” The appellant approached Thomas, saying, “‘I am going to kill you, too.’”
Thomas ran into Eubanks’s apartment, locked the front door, and left through the back door.

       Majors said that about fifteen or twenty minutes after the attack, the police
apprehended the appellant, placed him in the back of a police cruiser, and brought him to
Majors and Eubanks. They identified him as the person who attacked them. While in the
police cruiser, the appellant “was hollering and raging and had his head all down. And he
was saying, ‘I’m going to kill all these M-Fs.’”



                                              -2-
       Majors said that neither she nor Eubanks gave the appellant permission to enter the
residence. She denied knowing the appellant prior to the attack.

       On cross-examination, Majors said that she did not bleed after the assault and that she
did not go to the hospital that night because she “wanted to make sure that [she] got a warrant
on this guy because [she] was thinking he may come back or anything.” Majors saw her
doctor on April 12, thirteen days after the offense. She saw a nurse practitioner before April
12 and also called her doctor, who “called [her] in some medication.”

       On redirect examination, Majors stated that as a result of the assault, she still had a
knot on her head and had to wear a wig because having her “hair done” was painful. She
said that she also had problems with her hip. Majors said that immediately after the attack,
Eubanks’s left eye “looked like it was downward,” and her eyes were bloodshot. The next
day, Eubanks’s bruises were visible, and “she looked bad.” However, Eubanks would not
go to the doctor “because she is not a doctor-going person.”

      Majors said that before the attack, Eubanks had cashed her paycheck for over five
hundred dollars and that the money was on the ground during the attack; however, afterward
they were able to recover only fourteen or fifteen dollars from the ground.

        Lutishia Latrice Eubanks testified that on March 31, 2007, she was living in an
apartment at 6 University Court. The apartment had a front porch with three steps leading
to the ground.

        Eubanks said that she went outside when she heard Thomas calling her name. Robert
Hill was sitting on the end of Eubanks’s porch, and Thomas was standing on the sidewalk
by the steps. The appellant approached the porch, grabbed the top of Eubanks’s shirt and the
top pocket of her pants, “smashed [her] off [her] porch and started hitting and kicking [her]
and stomping [her].” Hill walked away when the attack began. Eubanks could not remember
how many times the appellant struck her with his closed fists. The appellant was wearing
boots and kicked Eubanks several times, leaving footprints on her arm that were still present
when she testified at the preliminary hearing. Eubanks said that the appellant screamed,
yelled, and cursed as he was striking her. As a result of the attack, Eubanks’s nose was
injured, and she could not see out of her eye for several weeks. The injury to her eye “hurt
real bad.” She also had a big bruise on her arm.

        Shortly after the appellant pulled Eubanks from the porch, Eubanks told the appellant,
“‘I don’t even know you.” When Majors came outside, the appellant punched her in the face
then went “back and forth,” alternating blows to the two women. Eubanks said that when
the attack started, Hill walked away and did not speak to the appellant. However, after the

                                              -3-
appellant attacked Eubanks and Majors, the appellant “sprung on” Hill.

        Eubanks said that she had cashed a check that day and had cash on her person; after
the attack, some of the cash was missing. She did not know if the appellant took the money
because she tried to keep her head covered to protect herself from the attack. Eubanks had
never seen the appellant before the attack. She thought the appellant appeared to be “in a
rage about something.”

       Eubanks said that later that night, the police brought the appellant “to the drive,” and
she and Majors identified him as the perpetrator.

       Minnie Monique Thomas testified that in the early morning hours of March 31, 2007,
she was walking from her grandmother’s house and saw the appellant “sitting in the
backyard.” Thomas talked with the appellant briefly then walked away and bought drugs
from her cousin, Mario. Afterward, the appellant approached and “snatched” the money
from Mario. Thomas told the appellant, “‘You can’t be snatching that man’s money like
that.’” The appellant grabbed Thomas, threw her on the ground, and “stomp[ed]” her.
Thomas said that the appellant was wearing boots or flat shoes.

        Thomas said that the appellant struck her several times before she was able to escape
to Eubanks’s apartment and call the police. The appellant chased Thomas and attempted to
get into the apartment. Majors came out of the apartment just before Thomas went inside and
locked the door. Thomas saw the appellant repeatedly strike Majors and Eubanks with his
fists and feet. Thomas said that Hill was standing in the area and that the appellant hit Hill.
Thomas thought that the appellant was intoxicated and that he was mean.

       Thomas said that she called 911 and exited the apartment by the front door. She saw
the appellant walk away. Thomas followed him, telling the 911 dispatcher where the
appellant was going. During the call, Thomas told the 911 dispatcher that the appellant had
“sto[mped her] for nothing.” Thomas said that she saw the police apprehend the appellant
in an alley.

       On cross-examination, Thomas said that when she knocked on the door of Eubanks’s
apartment and asked to use the telephone, Eubanks gave her the telephone. The appellant
was behind Thomas. The appellant did not say anything, but Thomas felt threatened. Thomas
went inside the apartment and “hooked the screen [door]. [The appellant] was jacking on the
screen” door “trying to get in.” Eventually, the appellant stopped and walked off the porch.
Thomas said that she saw the appellant take money out of Eubanks’s pocket. Thomas
acknowledged that she was high on cocaine at the time of the offense; however, she
maintained that she “knew what was going on, too.”

                                              -4-
       The appellant chose not to testify, and the defense presented no proof.

        The jury found the appellant guilty of the lesser-included offense of attempted
aggravated assault and of the charged offense of attempted aggravated burglary. He was
found not guilty of the robbery of Eubanks. The trial court sentenced the appellant as a
Range III, persistent offender to ten years for each offense, to be served consecutively, for
a total effective sentence of twenty years in the Tennessee Department of Correction.

        No motion for new trial was initially filed, and no direct appeal was taken. Thereafter,
the appellant was granted post-conviction relief in the form of a delayed appeal. In this
delayed appeal, the appellant challenges the sufficiency of the evidence, specifically
contending that Major’s injuries did not fall within the definition of serious bodily injury and
that he did not attempt to enter Eubanks’s apartment with the intention to commit an assault,
and the sentences imposed by the trial court.

                                         II. Analysis

                               A. Sufficiency of the Evidence

       On appeal, a jury conviction removes the presumption of the appellant’s innocence
and replaces it with one of guilt, so that the appellant carries the burden of demonstrating to
this court why the evidence will not support the jury’s findings. See State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). The appellant must establish that no reasonable trier of fact
could have found the essential elements of the offense beyond a reasonable doubt. See
Jackson v. Virginia, 443 U.S. 307, 319 (1979); Tenn. R. App. P. 13(e).

       Accordingly, on appeal, the State is entitled to the strongest legitimate view of the
evidence and all reasonable inferences which may be drawn therefrom. See State v.
Williams, 657 S.W.2d 405, 410 (Tenn. 1983). In other words, questions concerning the
credibility of witnesses and the weight and value to be given the evidence, as well as all
factual issues raised by the evidence, are resolved by the trier of fact, and not the appellate
courts. See State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

       The guilt of a defendant, including any fact required to be proved, may be predicated
upon direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. See State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999). Even though convictions may be established by different forms of evidence, the
standard of review for the sufficiency of that evidence is the same whether the conviction is
based upon direct or circumstantial evidence. See State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011).

                                              -5-
      Tennessee Code Annotated section 39-14-402 provides:

             (a) A person commits burglary who, without the effective
             consent of the property owner:

             (1) Enters a building other than a habitation (or any portion
             thereof) not open to the public, with intent to commit a felony,
             theft or assault;

             (2) Remains concealed, with the intent to commit a felony, theft
             or assault, in a building;

             (3) Enters a building and commits or attempts to commit a
             felony, theft or assault

      Aggravated assault as charged in the indictment occurs when a person intentionally
or knowingly commits an assault and causes serious bodily injury to another. Tenn. Code
Ann. § 39-13-102(a)(1)(A)(i). A person commits assault when the person “[i]ntentionally
or knowingly causes another to reasonably fear imminent bodily injury.” Tenn. Code Ann.
§ 39-13-101(a)(2). Serious bodily injury is defined as a bodily injury that involves:

             (A) A substantial risk of death;

             (B) Protracted unconsciousness;

             (C) Extreme physical pain;

             (D) Protracted or obvious disfigurement;

             (E) Protracted loss or substantial impairment of a function of a
             bodily member, organ or mental faculty; or

             (F) A broken bone of a child who is eight (8) years of age or
             less.

Tenn. Code Ann. § 39-11-106(a)(34); see also State v. Michael Farmer, 380 S.W.3d 96, 101-
02 (Tenn. 2012).

      A criminal attempt occurs when a person acting with the kind of culpability otherwise

                                           -6-
required for the offense:

              (1) Intentionally engages in action or causes a result that would
              constitute an offense if the circumstances surrounding the
              conduct were as the person believes them to be;

              (2) Acts with intent to cause a result that is an element of the
              offense, and believes the conduct will cause the result without
              further conduct on the person’s part; or

              (3) Acts with intent to complete a course of action or cause a
              result that would constitute the offense, under the circumstances
              surrounding the conduct as the person believes them to be, and
              the conduct constitutes a substantial step toward the commission
              of the offense.

Tenn. Code Ann. § 39-12-101(a)(1)-(3).

        Regarding the appellant’s conviction for the attempted aggravated assault of Majors,
the appellant argues that the State failed to prove that Majors suffered “serious bodily
injury.” The State responds that the appellant was convicted of the attempt to commit an
assault and cause serious bodily injury and that the jury could find that the appellant tried to
inflict serious bodily injury on Majors. We agree with the State. At trial, Majors testified
that during a twenty- or thirty-minute ordeal, the appellant repeatedly struck her in the head
and stomach with a closed fist and threatened to kill her. After the attack, she had a “knot”
on her head that was so painful she could not style her hair and had to wear a wig. She stated
that on a scale from one to ten, the pain she experienced was ten. Additionally, during the
attack the appellant threatened to kill Majors. From the foregoing, the jury could have
concluded that the appellant intended to inflict serious bodily injury on Majors. Therefore,
we conclude that the foregoing evidence was sufficient to sustain the appellant’s conviction
for attempted aggravated assault. See State v. Davis, 354 S.W.3d 718, 731 (Tenn. 2011);
State v. Bradfield, 973 S.W.2d 937, 948 (Tenn. Crim. App. 1997).

       We note that as part of his sufficiency argument, the appellant also argues that the trial
court erred by instructing the jury regarding the lesser-included offense of attempted
aggravated assault. He concedes that it is a lesser-included offense but maintains that the
only proof was of a completed crime as opposed to an attempt. The appellant did not cite to
the record or provide authority in support of this argument. “Issues which are not supported
by argument, citation to authorities, or appropriate references to the record will be treated as
waived in this court.” Tenn. Ct. Crim. App. R. 10(b); see also Tenn. R. App. P. 27(a)(7).

                                               -7-
Accordingly, this issue is waived.

       Regarding the appellant’s conviction for the attempted aggravated burglary of
Eubanks’s apartment, the appellant argues that there was no evidence that he intended to
“enter the residence in question and commit an assault therein.” The State responds that the
evidence is sufficient. We agree with the State.

       At trial, Thomas testified that when she told the appellant to stop hitting Majors, the
appellant approached Thomas and threatened to kill her. Thomas ran into Eubanks’s
apartment and locked the door. The appellant followed her. The appellant “jack[ed] on the
screen” door to see if it would open. Thomas feared the appellant would get into the
apartment and follow through with his threats. We conclude that the foregoing evidence was
sufficient to sustain the appellant’s conviction for attempted aggravated burglary. See
Bennett v. State, 530 S.W.2d 788, 791 (Tenn. Crim. App. 1975).

                                       B. Sentencing

        The appellant challenges the length of the sentences imposed by the trial court and the
imposition of consecutive sentencing. In conducting its sentencing review, this court
considers the following factors: (1) the evidence, if any, received at the trial and the
sentencing hearing; (2) the presentence report; (3) the principles of sentencing and arguments
as to sentencing alternatives; (4) the nature and characteristics of the criminal conduct
involved; (5) evidence and information offered by the parties on enhancement and mitigating
factors; (6) any statistical information provided by the administrative office of the courts as
to sentencing practices for similar offenses in Tennessee; (7) any statement by the appellant
in his own behalf; and (8) the potential for rehabilitation or treatment. See Tenn. Code Ann.
§§ 40-35-102, -103, -210; see also State v. Bise, 380 S.W.3d 682, 697-98 (Tenn. 2012). The
burden is on the appellant to demonstrate the impropriety of his sentence(s). See Tenn. Code
Ann. § 40-35-401, Sentencing Comm’n Cmts.

       We note that under the 1989 Sentencing Act, appellate review of the length, range,
or manner of service of a sentence was de novo with a presumption of correctness. See Bise,
380 S.W.3d at 693; Tenn. Code Ann. § 40-35-401(d). However, in 2005, in response to
Blakely v. Washington, 542 U.S. 296 (2004), our legislature passed amendments to the
Sentencing Act to ensure that Tennessee’s sentencing scheme could withstand Sixth
Amendment scrutiny. See State v. Carter, 254 S.W.3d 335, 342-43 (Tenn. 2008). Thereafter,
our supreme court revisited the standard of review to be applied to sentencing determinations
and held that “sentences imposed by the trial court within the appropriate statutory range are
to be reviewed under an abuse of discretion standard with a ‘presumption of
reasonableness.’” Bise, 380 S.W.3d at 708. Additionally, our supreme court has held that

                                              -8-
“the abuse of discretion standard, accompanied by a presumption of reasonableness, applies
to within-range sentences that reflect a decision based upon the purposes and principles of
sentencing, including the questions related to probation or any other alternative sentence.”
State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012).

        However, since the 2005 Amendments to the Sentencing Act, our supreme court has
not ruled upon the standard of review to be utilized when reviewing a trial court’s imposition
of consecutive sentencing. See State v. Jeremy J. Edick, No. W2012-01123-CCA-R3-CD,
2013 WL 3130953, at *9 (Tenn. Crim. App. at Jackson, June 13, 2013). As such, this court
has been split regarding the proper standard of review when addressing consecutive
sentencing. See State v. Colton D. Whitelow, No. W2012-00527-CCA-R3-CD, 2013 WL
3291889, at *2 (Tenn. Crim. App. at Jackson, June 25, 2013).

        At the sentencing hearing, the trial court determined that the appellant was a Range
III, persistent offender. Therefore, he was subject to a sentence between eight and twelve
years. See Tenn. Code Ann. § 40-35-112(c)(4).

        The forty-year-old appellant testified that he had previously violated probation at least
twice. He acknowledged that since 1992, he had received six felony convictions.1 He stated
that he lived with his sister when he was not incarcerated. After he graduated from “Whites
Creek” in 1989, he began working for United Parcel Service (UPS). He worked “[o]ff and
on” for Coca-Cola, Able Restaurant Equipment Company, Mid-south Corporation, and as
a law clerk for an attorney in Nashville. He was attempting to get a barber’s license and
could find work if he were granted an alternative sentence. The appellant said that he had
“been a drug offender for the majority of [his] life.” He stated that he had three children and
had “new objectives in [his] life.”

        The appellant said that on the night of the incident, he fought at least six people. The
fight started with him, Thomas, and another man. He said that Thomas “ran into these
people’s home. I stopped at the porch. I never – I never made an attempt – that’s where it
ended at. It was just a fight.” The appellant claimed to be a victim and asked, “How can I
not be the victim? It was six individuals against me.”

       The appellant said that he weighed three hundred pounds and was “in extraordinary
shape.” He disputed the witnesses’ testimony, saying that if he had kicked and stomped
them, they would have been severely injured. He said there was “a lot of pushing and
shoving going on” because he did not want to get hurt. He denied using his fists and said that


        1
        Only five of these convictions were used to determine the appellant’s offender classification. See
Tenn. Code Ann. § 40-35-106(b).

                                                   -9-
the witnesses at trial had lied. The appellant said that he apologized “for being a part of the
altercation” and that he wanted to get on with his life.

       On cross-examination, the appellant said that he did not know why six people started
fighting him. He acknowledged that he had numerous misdemeanor convictions. He also
acknowledged that he did not know Majors and Eubanks before the altercation.

       The trial court said that the appellant was “very fortunate in that the jury did not find
him guilty of the more serious charges.” The court applied four enhancement factors to both
convictions: (1) that the appellant had a previous history of criminal convictions or criminal
behavior, in addition to those necessary to establish the appropriate range; (3) that the offense
involved more than one victim; (8) that the appellant, before trial or sentencing, failed to
comply with the conditions of a sentence involving release into the community; and (12) that
the appellant “willfully inflicted bodily injury upon another person.” Tenn. Code Ann. § 40-
35-114(1), (3), (8), and (12). The court found no mitigating factors and sentenced the
appellant to ten years for each conviction.

        The court found that consecutive sentencing was appropriate because the appellant
was a professional criminal and the appellant was an offender whose record of criminal
activity is extensive. Tenn. Code Ann. § 40-35-115(b)(1) and (2). Therefore, the trial court
imposed an effective sentence of twenty years.

                                    A. Length of Sentence

      In determining a specific sentence within a range of punishment, the trial court should
consider, but is not bound by, the following advisory guidelines:

                     (1) The minimum sentence within the range of
              punishment is the sentence that should be imposed, because the
              general assembly set the minimum length of sentence for each
              felony class to reflect the relative seriousness of each criminal
              offense in the felony classifications; and

                     (2) The sentence length within the range should be
              adjusted, as appropriate, by the presence or absence of
              mitigating and enhancement factors set out in §§ 40-35-113 and
              40-35-114.

Tenn. Code Ann. § 40-35-210(c).



                                              -10-
        Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see also
Bise, 380 S.W.3d at 701; Carter, 254 S.W.3d at 343. Our supreme court has stated that “a
trial court’s weighing of various mitigating and enhancement factors [is] left to the trial
court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the trial court is free
to select any sentence within the applicable range so long as the length of the sentence is
‘consistent with the purposes and principles of [the Sentencing Act].’” Id. at 343.
“[A]ppellate courts are therefore left with a narrower set of circumstances in which they
might find that a trial court has abused its discretion in setting the length of a defendant’s
sentence.” Id. at 345-46. “[They are] bound by a trial court’s decision as to the length of the
sentence imposed so long as it is imposed in a manner consistent with the purposes and
principles set out in sections -102 and -103 of the Sentencing Act.” Id. at 346.

       The appellant contests only the application of enhancement factor (12) because “there
was never a determination that [the appellant] inflicted ‘serious’ bodily injury on anyone, or
that any of the victims sustained ‘serious’ bodily injury.” The State concedes that the trial
court erred in applying enhancement factor (12). Regardless, the State maintains that the trial
court correctly applied enhancement factors (1), (3), and (8). We agree with the State. We
conclude that regardless of any error in applying enhancement factor (12), the trial court
nevertheless correctly sentenced the appellant based upon the principles and purposes of
sentencing. See Bise, 380 S.W.3d at 702; Tenn. Code Ann. §§ 40-35-102(1), (3)(A); 40-35-
103(1)(B), (2), (4), (5).

                                 B. Consecutive Sentencing

        In his brief, the appellant summarily contends that “[t]he record also does not support
the trial court’s ordering of consecutive sentencing.” The State asserts that the trial court
correctly imposed consecutive sentencing. We agree with the State.

       Generally, “[w]hether sentences are to be served concurrently or consecutively is a
matter addressed to the sound discretion of the trial court.” State v. Adams, 973 S.W.2d 224,
230-31 (Tenn. Crim. App. 1997). Tennessee Code Annotated section 40-35-115(b) contains
the discretionary criteria for imposing consecutive sentencing. See also State v. Wilkerson,
905 S.W.2d 933, 936 (Tenn. 1995). Because the criteria for determining consecutive
sentencing “are stated in the alternative[,] . . . only one [criterion] need exist to support the
appropriateness of consecutive sentencing.” State v. Mickens, 123 S.W.3d 355, 394 (Tenn.
Crim. App. 2003).

       The court imposed consecutive sentencing based upon the appellant being a
professional criminal and being an offender whose record of criminal activity is extensive.

                                              -11-
Tenn. Code Ann. § 40-35-115(b)(1) and (2). The record reveals that the appellant’s previous
criminal history consists of a conviction of aggravated assault, five convictions of possession
of cocaine, one conviction of selling cocaine, one conviction of being a convicted felon in
possession of a weapon, one conviction of criminal trespassing, one conviction of a felony
“weapons offense,” two convictions for a misdemeanor “weapons offense,” five convictions
of misdemeanor drug possession, one conviction of obstruction of a highway or other
passageway, and one conviction of misdemeanor resisting arrest. Regardless of whether the
trial court’s decision is reviewed de novo or for an abuse of discretion, we conclude that the
appellant’s extensive criminal history, standing alone, justifies the imposition of consecutive
sentencing. Accordingly, any error in applying the professional criminal criterion is
harmless. See Tenn. R. App. P. 36(b).

                                      III. Conclusion

      In sum, we conclude that there was sufficient evidence to sustain the appellant’s
convictions and that there is no reversible error in the sentences imposed by the trial court.
Accordingly, we affirm the judgments of the trial court.

                                                    _________________________________
                                                    NORMA McGEE OGLE, JUDGE




                                             -12-